Citation Nr: 0307084	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-03 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1972 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied a claim for service connection 
for post-traumatic stress disorder (PTSD).  Since then, the 
veteran has moved, and the Roanoke, Virginia, RO had 
jurisdiction over the case.  In December 2002, the veteran 
testified before the Board at a hearing held in Washington, 
D.C.


REMAND

In the instant case, the veteran maintains that she developed 
PTSD as the result of a sexual assault that occurred during 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).

In its adjudication, the RO considered provisions pertaining 
to service connection for PTSD claims in general, but it did 
not consider specific VA regulations and guidance pertaining 
to PTSD claimed to be the result of physical or sexual 
assault, which include 38 C.F.R. § 3.304(f)(3) (2002).  Also, 
pertinent provisions of Manual M21-1 specifically address the 
types of documentation that may be used to corroborate the 
occurrence of a stressor where the alleged stressor event is 
physical or sexual assault.  M21-1, Part III, par. 5.14c. 

In September 1999 correspondence, the veteran indicated that 
she had received psychiatric treatment from the early 1980s 
through the mid-1990s from Dr. Herzog. 

At the December 2002 hearing held before the Board, the 
veteran testified that she had written certain letters in 
1973 that could help corroborate her claim.  She also 
testified that she had received treatment from the Iron 
Mountain, Michigan, VA Medical Center starting in 1999, and 
from the Birmingham, Alabama, VA Medical Center, including 
with a veterans' or women's counselor, in 1997.  The claims 
folder includes records from that facility from 1998, but it 
is unclear if there are other outstanding records that need 
to be obtained from 1997.  Also, it appears that a search is 
needed to obtain possible records from a women's counselor at 
the Veterans' Center in Birmingham, Alabama from 1997.  

The Board notes that the veteran's last name has changed over 
the years; all searches should request information for the 
veteran under all known names, which are Bonnie L. Hill, 
Bonnie L. Rajala, Hill, Bonnie L. Mazzeo, as well as any 
other pertinent identifying information.

The veteran's record includes references to various 
psychiatric diagnoses, including PTSD, depressive disorder, 
probable personality disorder, passive-aggressive personality 
disorder, avoidant personality disorder, generalized anxiety 
disorder.  Also, on VA psychiatric examination in January 
1999, in addition to diagnoses of generalized anxiety 
disorder and dependent personality disorder, the examiner 
noted that it was necessary to rule out panic disorder 
without agoraphobia.  

While the veteran's claim was pending, governing laws 
pertaining to due process were amended, effective for all 
pending claims.  Under the new law, VA is obligated to assist 
a claimant in the development of a claim, including enhanced 
duties to notify and to assist.  Veterans Claims Assistance 
Act of 2000 (VCAA), codified, in part, at 38 U.S.C.A. §§ 
5103, 5103A (West 2002).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
38 U.S.C. § 5103A.  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  This case is also governed by implementing 
regulations.  38 C.F.R. § 3.159 (2002).

As additional development of the claim is necessary and as 
the RO has not yet addressed the VCAA, the case is REMANDED 
for the following actions:

1.  Notify the veteran of the VCAA, 
including the provisions pertaining to 
the duty to notify and the duty to 
assist.

2.  Obtain all treatment records from 
the Iron Mountain, Michigan, VA Medical 
Center from 1999 to the present.  If no 
such records are available, the medical 
facility should declare that in 
writing, and pursuant to the VCAA, the 
RO should inform the veteran of their 
unavailability and of the option for 
the veteran to submit any such records 
in her possession directly to the RO.

3.  Obtain all treatment and counseling 
records from the Birmingham, Alabama, 
VA Medical Center, including any 
records from a veterans' or women's 
counselor, dated from 1997 to the 
present.  Also, obtain all treatment 
and counseling records from the women's 
counselor at the Veterans' Center in 
Birmingham, Alabama, from 1997 to the 
present.  If no such records are 
available, the medical facilities 
should declare that in writing, and 
pursuant to the VCAA, the RO should 
inform the veteran of their 
unavailability and of the option for 
the veteran to submit any such records 
in her possession directly to the RO.

4.  Obtain the necessary authorization 
from the veteran and then seek to 
obtain all treatment or counseling 
records from the early 1980s through 
the mid-1990s from Dr. Herzog of the 
Marquette Medical Center at 1414 W. 
Fair Avenue, Marquette, Michigan 49855.  
If no such records are available, the 
physician should declare that in 
writing, and pursuant to the VCAA, the 
RO should inform the veteran of their 
unavailability and of the option for 
the veteran to submit any such records 
in her possession directly to the RO.

5.  Develop the veteran's alleged PTSD 
stressors in compliance with the 
regulatory provisions governing claims 
for PTSD based on physical or sexual 
assault, 38 C.F.R. § 3.304(f)(3), and 
the pertinent provisions of M21-1. 

6.  Upon the completion of all stressor 
development, prepare a memorandum 
describing all corroborated stressors 
that will be used in conducting a VA 
psychiatric examination. 

7.  Schedule the veteran for a VA 
psychiatric examination by a board of 
two psychiatrists to determine the 
current nature of the veteran's 
psychiatric disorder and any 
relationship to active service.  The 
psychiatrists should review the 
veteran's claims folder and all 
associated medical and psychiatric 
records, as well as her service 
records.  The psychiatrists should 
specifically discuss all of the 
previously diagnosed psychiatric 
conditions and should reconcile the 
various diagnoses.  The psychiatrists 
should also specifically indicate if 
the veteran has or does not have PTSD.  
The psychiatrists should also discuss 
whether any such PTSD diagnosis is 
attributable to the veteran's active 
service or any incident therein, 
subject to the RO's memorandum 
describing confirmed service stressors.  
Also, the psychiatrists should discuss 
whether the veteran has any other 
psychiatric disorder that is 
attributable to active service and 
should indicate whether any of the 
veteran's other psychiatric diagnoses 
are related to active service.

8.  Upon the completion of all of the 
requested development on remand, the RO 
should prepare a supplemental statement 
of the case for the veteran and her 
representative. 

The veteran has the right to submit additional evidence, 
including letters she wrote in 1973, and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



